     3:19-cv-03043-SEM-TSH # 20   Page 1 of 3                                     E-FILED
                                                      Friday, 07 August, 2020 06:00:54 PM
                                                              Clerk, U.S. District Court, ILCD

              IN THE UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS
                      SPRINGFIELD DIVISION

JANET M. LEFLER,                 )
                                 )
   Plaintiff,                    )
                                 )
        v.                       )              No. 19-cv-3043
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
   Defendant.                    )

                                  ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Tom Schanzle-

Haskins (d/e 19). Judge Schanzle-Haskins recommends that this

Court grant Defendant Commissioner of Social Security’s Motion for

Summary Affirmance (d/e 17), deny Plaintiff Janet M. Lefler’s Brief

in Support of Motion for Summary Judgment (d/e 12), and affirm

the decision of the Defendant Commissioner.

     Objections to the Report and Recommendation were due on or

before July 1, 2020. Neither party filed objections.




                             Page 1 of 3
     3:19-cv-03043-SEM-TSH # 20   Page 2 of 3




     Pursuant to Federal Rule of Civil Procedure 72(b)(3), the Court

Amay accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with

instructions.@ Fed. R. Civ. P. 72(b)(3). The Court reviews de novo

any part of the Report and Recommendation to which a proper

objection has been made. Fed. R. Civ. P. 72(b)(3). AIf no objection

or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.@ Johnson v. Zema Sys.

Corp., 170 F. 3d 734, 739 (7th Cir. 1999) (also noting that a party

who fails to object to the report and recommendation waives

appellate review of the factual and legal questions).

     Judge Schanzle-Haskins found the Administrative Law

Judge’s decision was supported by substantial evidence. Judge

Schanzle-Haskins addressed each of the issues raised by Plaintiff in

her Brief (d/e 12). After reviewing the record, the Report and

Recommendation, the parties’ Motions and Plaintiff’s reply brief, as

well as the applicable law, this Court finds no clear error.

     IT IS THEREFORE ORDERED THAT:

     (1)   The Report and Recommendation (d/19) is ADOPTED

in its entirety.


                             Page 2 of 3
    3:19-cv-03043-SEM-TSH # 20   Page 3 of 3




    (2)   Defendant’s Motion for Summary Affirmance (d/e 17)

is GRANTED.

    (3)   Plaintiff’s Motion for Summary Judgment (d/e 12) is

DENIED.

    (4)   The decision of the Commissioner is AFFIRMED.

    (5)   This case is CLOSED.

ENTERED: August 5, 2020

FOR THE COURT:

                                       s/ Sue E. Myerscough
                                       SUE E. MYERSCOUGH




                            Page 3 of 3
